Exhibit 10.6(b)

June 1, 2012

Eckhardt Trading Company

1314 North Dearborn Parkway

The Carriage House

Chicago, Illinois 60610

Attention: Ms. Audrey L. Gale

Re: Management Agreement Renewals

Dear Ms. Gale:

We are writing with respect to your management agreements concerning the
commodity pools to which reference is made below (the “Management Agreements”).
We are extending the term of the Management Agreements through June 30, 2013 and
all other provisions of the Management Agreements will remain unchanged.

 

  •  

CMF Eckhardt Master Fund L.P.

 

  •  

Diversified 2000 Futures Fund L.P.

 

  •  

Diversified Multi-Advisor Futures Fund L.P.

 

  •  

Diversified Multi-Advisor Futures Fund L.P. II

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Mr. Brian Centner at the address
above or fax to 212-296-6868. If you have any questions I can be reached at
212-296-1290.

Very truly yours,

CERES MANAGED FUTURES LLC

 

By:  

/s/ Brian Centner

  Brian Centner   Chief Financial Officer & Director

 

ECKHARDT TRADING COMPANY By:  

/s/ John D. Fornengo

Print Name:   John D. Fornengo BC/sr  